Contrary to the defendant’s contention, the Supreme Court properly denied that branch of his omnibus motion which was to suppress a statement he made to law enforcement officials. The defendant’s statement, although made before being informed of his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]), was spontaneous and “was not triggered by any police questioning or other conduct which reasonably could have been expected to elicit a declaration from him” (People v Castro, 73 AD3d 800, 801 [2010]; see People v Henderson, 57 AD3d 562 [2008]).
*997Moreover, the credibility determinations of a hearing court are accorded deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Prochilo, 41 NY2d 759 [1977]; People v George, 78 AD3d 728 [2010]; People v Pearson, 20 AD3d 575, 576 [2005]; People v Rivera, 186 AD2d 692 [1992]). Here, the hearing testimony of a police officer, who stated that he observed the defendant in possession of a gun in plain view inside the defendant’s vehicle after stopping the vehicle for a traffic violation, was not incredible and did not appear to have been patently tailored to nullify constitutional objections (see People v James, 19 AD3d 617 [2005]; People v Foster, 173 AD2d 841 [1991]).
The defendant’s remaining contention is unpreserved for appellate review and, in. any event, without merit. Angiolillo, J.E, Florio, Leventhal and Miller, JJ., concur.